Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 09/12/2022 are accepted. Claims 1, 6, 8-10, 53-55, 57, and 58 have been amended; and claims 62-64 are new.
	Applicant’s amendments to the drawings filed 09/12/2022 are accepted.
	Applicant’s amendments to the specification filed 09/12/2022 are accepted.
Response to Arguments
2)	Applicant’s arguments, see pages 16-17, filed 09/12/2022, with respect to the drawings including reference character 164 and “the plurality of snaps spaced longitudinally apart” have been fully considered and are persuasive.  The objections of the drawings regarding reference character 164 and “the plurality of snaps spaced longitudinally apart” have been withdrawn. 
	Applicant’s arguments, see page 17, filed 09/12/2022, with respect to the specification have been fully considered and are persuasive. The objections of the specification have been withdrawn.
	Applicant’s arguments, see page 17, filed 09/12/2022, with respect to the claim objections have been fully considered and are persuasive. The objections of the claims have been withdrawn.
Applicant’s arguments, see page 17, filed 09/12/2022, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejections of the claims 8-10 and 58; and 35 U.S.C. 112(b) rejections of claims 1-3, 6, 8-10, 17-19, and 50-61 have been withdrawn.
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Examiner finds Applicant’s arguments not persuasive. Applicant argues that the free moving ability of the components of LaBombard (U.S. PGPUB 20120177436) disqualify the prior art from meeting the claimed limitation of “attached”. Examiner respectfully disagrees, as the components of LaBombard are frictionally fit with one another, and thereby “locked” together via intervening structure, as described by the specification, Paragraph [0037]. Therefore, the 35 U.S.C. 103 rejection of claims 1-3, 6, 8, 18-19, 50-53, and 57-61 as being unpatentable over LaBombard (U.S. PGPUB 20120177436), in view of Charles et al. (U.S. PGPUB 20180296391), further in view of Singh (U.S. PGPUB 20170216092) is upheld. 
Drawings
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claim 1-3, 6, 8, 18-19, 50-53, and 57-64 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard (U.S. PGPUB 20120177436), hereinafter LaBombard, in view of Charles et al. (U.S. PGPUB 20180296391), hereinafter Charles, further in view of Singh (U.S. PGPUB 20170216092), hereinafter Singh.
	Regarding claim 1, LaBombard teaches an injector cannula for delivering a medicament into a patient’s body (as shown in Fig. 2), comprising:
	a flow cannula (Fig. 2; 200) having a proximal end (end closest to Fig. 2; 203) and a distal end (end closest to Fig. 2; 202);
	an injector fitting (Fig. 2; 300) attached to the proximal end of the flow cannula (Examiner interprets the injector fitting to be “attached to” the proximal end of the flow cannula, as the injector fitting and flow cannula are “mutually locked together”, i.e. attached via intervening structure, as described in Paragraph [0037]) such that the distal end of the flow cannula extends distally from the injector fitting (as shown in Fig. 9), the injector fitting configured to be coupled to a fluidic injector (Examiner interprets the injector fitting 300 of LaBombard to be configured to be coupled to a fluidic injector, as the injector fitting is perfectly capable of being coupled to a fluidic injector through intervening structure, and LaBombard teaches that the device is useful for delivery of fluids [Paragraph 0078]); and
	a tip protector tube (Fig. 2; 100) slidably disposed on the flow cannula [Paragraphs 0036, 0045], the tip protector slidable on the flow cannula from an extended position [Paragraph 0057], and a retracted position [Paragraph 0057] in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least a part of the flow cannula from the tip protector tube (as shown in Fig. 6).
	LaBombard fails to teach wherein the injector cannula comprises a flexible injector tip disposed on the distal end of the flow cannula and extending distally from the flow cannula; wherein in the extended position, the tip protector tube covers the entire injector tip; wherein in the retracted position, at least a part of the injector tip is exposed from the tip protector tube; and the tip protector is substantially stiffer than the injector tip.
	Charles teaches an injector cannula (as shown in Fig. 4A) for delivering medicament into a patient’s body, comprising:
	a flow cannula (Fig. 4C; 12) having a proximal end and a distal end;
	an injector fitting (Fig. 4A; 24) configured to be coupled to a fluidic injector (as injector fitting 24 is connectable to a vacuum source for the removal of fluid [Paragraph 0042] and Charles further teaches that the device may be used for injection of fluid [Paragraph 0063], Examiner interprets the injector fitting to be capable of being coupled to an injector device);
	a flexible injector tip (Fig. 4C; 28) disposed on the distal end of the flow cannula and extending distally from the flow cannula (as shown in Fig. 4C); and
	a tip protector tube (Fig. 4C; 13) slidably disposed on the flow cannula (as shown between Figs. 4A-4B) from an extended position [Paragraph 0045], and a retracted position (as shown in Fig. 4A) in which the tip protector tube is retracted proximally relative to the injector tip thereby exposing at least part of the injector tip from the tip protector tube (as shown in Fig. 4A), the tip protector tube being substantially stiffer than the injector tip [Paragraphs 0045-0046] (Examiner interprets the tip protector tube as being substantially stiffer than the injector tip due to the injector tip being flexibly bent by its interaction with the tip protector tube during movement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector cannula to have a flexible injector tip disposed on the distal end of the flow cannula, and the tip protector tube being substantially stiffer than the injector tip, as taught by Charles. Doing so would allow for flexibility of the flow cannula while still protecting its integrity during insertion into a patient.
	However, LaBombard in view of Charles fails to explicitly teach wherein the protector tube covers the entire injector tip.
	Singh teaches an injector cannula (as shown in Fig. 7) for delivering medicament into a patient’s body [Paragraph 0045], comprising:
	a flow cannula (Fig. 8; 408) having a proximal end and a distal end;
	and a tip protector tube (Fig. 8; 410) slidably disposable on the flow cannula (as shown between Figs. 7 and 8) from an extended position in which the tip protector tube covers the entire flow cannula (as shown in Fig. 7), and a retracted position (as shown in Fig. 8) in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least part of the flow cannula from the tip protector tube.
	It would have been obvious to one of ordinary skill in the art to have modified the tip protector tube of LaBombard in view of Charles to cover the entire flow cannula (i.e., the injector tip). Doing so would have allowed for safety of the more fragile injector tip while the device is being inserted into a patient.
	Regarding claim 2, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, wherein the injector fitting comprises a Luer hub [Paragraph 0048].
	Regarding claim 3, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, further comprising:
	a hub (Fig. 2; 400) attached to a proximal portion of the tip protector tube (as shown in Fig. 2) (“attached” via the mutually locking structure, as described in Paragraph [0037]), the hub slidably disposed on the flow cannula such that retracting the hu proximally retracts the tip protector tube (Examiner interprets LaBombard to meet the claimed limitation, as the hub is attached to the tip protector tube [Paragraph 0053], which is slidably disposed on the flow cannula, thus making the hub slidably disposed on the flow cannula; thus, retracting the hub proximally would also retract the tip protector tube).
	Regarding claim 6, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 3, wherein the hub has a hub interface (Fig. 9; 412) and the injector fitting has a fitting interface (Fig. 9; 305) which mates with the hub interface such that the hub interface and the injector interface secure the hub to the injector fitting in the extended position of the tip protector tube. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub has a hub interface (Fig. 9; 412) and the injector fitting has a fitting interface (Fig. 9; 305) which mates with the hub interface such that the hub interface and the injector interface secure the hub to the injector fitting in the retracted position of the tip protector tube.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to duplicate the hub interface and fitting interface such that the hub interface and injector interface secure the hub to the injector fitting in the retracted position of the tip protector tube, as a duplication of parts would not present a new and unexpected result.
	Regarding claim 8, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 3. While LaBombard teaches a notch (Fig. 8; 412) on the hub and the injector fitting having a snap (Fig. 7; 305), the snap configured to interface with the notch on the hub to retain the tub and tip protector tube in the extended position (as shown in Fig. 9), LaBombard in view of Charles in view of Singh fails to teach the hub having one or more snaps on the hub, and the injector fitting having a plurality of notches spaced apart longitudinally on the injector fitting, the plurality of snaps configured to interface with respective plurality of notches on the injector fitting to retain the hub and tip protector tube separately in the extended position and the retracted position.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to have a plurality of notches spaced apart circumferentially on the hub, and the injector fitting having one or more snaps configured to interface with respective plurality of notches on the hub to retain the hub and tip protector tube separately in the extended position and the retracted position.
	Additionally, it has been held that reversal of parts is an obvious modification (MPEP 2144.04 VI.A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LaBombard in view of Charles in view of Singh to reverse the plurality of snaps and plurality of notches, such there are one or more snaps on the hub, and the injector fitting has the plurality of notches spaced apart longitudinally.
	Regarding claim 18, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1. While LaBombard teaches that it would be obvious to use the device of LaBombard for delivery of fluids [Paragraph 0078], LaBombard in view of Charles in view of Singh fails to teach wherein the injector cannula of claim 1 further comprises an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula.
	Singh teaches an embodiment, further comprising an injector device (Fig. 10; 602, 631, 658) for providing a pressurized source of medicament [Paragraph 0049] coupled to an injector fitting (Fig. 10; 604) for delivering the medicament through the flow cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to further comprise an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula, as taught by Singh. Doing so would allow for delivery of fluids to the patient, as is already taught by LaBombard.
	Regarding claim 19, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 18, wherein the injector device is one of a syringe (as taught by Singh for claim 18), and a self-powered injector.
	Regarding claim 50, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, wherein the tip protector tube comprises a protector tube tip that extends beyond the injector tip in the extended position (Examiner interprets the furthest distal end of the tip protector tube to the protector tube tip). However, LaBombard in view of Charles in view of Singh fails to teach wherein the protector tube tip is configured to pierce body tissue.
	Singh further teaches wherein the tip protector tube comprises a protector tube tip (Fig. 7; 426) that extends beyond the flow cannula in the extended position, the protector tube tip configured to pierce body tissue [Paragraph 0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protector tube tip of LaBombard in view of Charles in view of Singh to be configured to piece body tissue, as taught by Singh. Doing so would allow for the use of a single device for multiple purposes when working with a patient, instead of having to pierce the body tissue with one device, remove the device, and insert another.
	Regarding claim 51, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 50, wherein the protector tube tip comprises a hypodermic bevel (as shown in Fig. 7) (Examiner interprets the sharpened edge of the protector tube tip to be a “hypodermic bevel”, as the edge is at an angle).
	Regarding claim 52, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 50, further comprising a locking mechanism (Fig. 9; 305/412) to lock the tip protector tube in the extended position when using the protector tube tip to pierce body tissue, the locking mechanism releasable (as shown in Fig. 10) to allow the tip protector tube to be retracted to the retracted position to exposed the at least part of the injector tip.
	Regarding claim 53, LaBombard teaches an injector cannula for delivering a medicament into a patient’s body (as shown in Fig. 2), comprising:
	an injector fitting (Fig. 2; 300) comprising a first end configured to be coupled to an injector device (Examiner interprets the injector fitting 300 of LaBombard to be configured to be coupled to an injector device, as the injector fitting is perfectly capable of being coupled to an injector device through intervening structure, and LaBombard teaches that the device is useful for delivery of fluids [Paragraph 0078]) and a second end; 	
a flow cannula (Fig. 2; 200) having a proximal end (end closest to Fig. 2; 203) attached (Examiner interprets the two components to be “attached” as they are “mutually locked together” via intervening structure, as discussed in Paragraph [0037]) to the second end of the injector fitting (as shown in Fig. 2) and a distal end (end closest to Fig. 2; 202) extending distally from the injector fitting;
a hub (Fig. 2; 400) slidably coupled to the injector fitting (as shown in Figs. 9 and 10); and
	a tip protector tube (Fig. 2; 100) attached to (via being “mutually locked together”, as taught in Paragraph [0037]) and extending distally from the hub (as shown in Fig. 2) and slidably disposed on the flow cannula [Paragraphs 0036, 0045], the hub slidable on the injector fitting to cause the tip protector tube to slide relative to the flow cannula from an extended position (as shown in Fig. 9) [Paragraph 0057], and a retracted position [Paragraph 0057] in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least a part of the flow cannula from the tip protector tube (as shown in Fig. 6).
	LaBombard fails to teach wherein the injector cannula comprises a flexible injector tip disposed on the distal end of the flow cannula and extending distally from the flow cannula; wherein in the extended position, the tip protector tube covers the entire injector tip; wherein in the retracted position, at least a part of the injector tip is exposed from the tip protector tube; and the tip protector is substantially stiffer than the injector tip.
	Charles teaches an injector cannula (as shown in Fig. 4A) for delivering medicament into a patient’s body, comprising:
	a flow cannula (Fig. 4C; 12) having a proximal end and a distal end;
	an injector fitting (Fig. 4A; 24) configured to be coupled to an injector device (as injector fitting 24 is connectable to a vacuum source for the removal of fluid [Paragraph 0042] and Charles further teaches that the device may be used for injection of fluid [Paragraph 0063], Examiner interprets the injector fitting to be capable of being coupled to an injector device);
	a flexible injector tip (Fig. 4C; 28) disposed on the distal end of the flow cannula and extending distally from the flow cannula (as shown in Fig. 4C); and
	a tip protector tube (Fig. 4C; 13) slidably disposed on the flow cannula (as shown between Figs. 4A-4B) from an extended position [Paragraph 0045], and a retracted position (as shown in Fig. 4A) in which the tip protector tube is retracted proximally relative to the injector tip thereby exposing at least part of the injector tip from the tip protector tube (as shown in Fig. 4A), the tip protector tube being substantially stiffer than the injector tip [Paragraphs 0045-0046] (Examiner interprets the tip protector tube as being substantially stiffer than the injector tip due to the injector tip being flexibly bent by its interaction with the tip protector tube during movement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector cannula to have a flexible injector tip disposed on the distal end of the flow cannula, and the tip protector tube being substantially stiffer than the injector tip, as taught by Charles. Doing so would allow for flexibility of the flow cannula while still protecting its integrity during insertion into a patient.
However, LaBombard in view of Charles fails to explicitly teach wherein the protector tube covers the entire injector tip.
	Singh teaches an injector cannula (as shown in Fig. 7) for delivering medicament into a patient’s body [Paragraph 0045], comprising:
	a flow cannula (Fig. 8; 408) having a comprising a proximal end a distal end;
	and a tip protector tube (Fig. 8; 410) slidably disposable on the flow cannula (as shown between Figs. 7 and 8) from an extended position in which the tip protector tube covers the entire flow cannula (as shown in Fig. 7), and a retracted position (as shown in Fig. 8) in which the tip protector tube is retracted proximally relative to the flow cannula thereby exposing at least part of the flow cannula from the tip protector tube.
	It would have been obvious to one of ordinary skill in the art to have modified the tip protector tube of LaBombard in view of Charles to cover the entire flow cannula (i.e., the injector tip). Doing so would have allowed for safety of the more fragile injector tip while the device is being inserted into a patient.
	Regarding claim 57, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53, wherein the hub and the injector fitting comprise features that retain the hub and the tip protector tube separately in the extended position (Fig. 9; 305 and 412). However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting comprise features that retain the hub and the tip protector tub in the retracted position.
	It has been held that “mere duplication of parts has no patentably significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to have duplicate the features which retain the hub and tip protector tube in the extended position to allow for the hub and tip protector tube to be held in the retracted position.
	Regarding claim 58, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 57. While LaBombard teaches the features comprise a plurality of notches (Fig. 8; 412) on the hub and one or more snaps (Fig. 7; 305) spaced apart longitudinally on the injector fitting, the one or more snaps configured to interface with respective notches of the plurality of notches on the hub to retain the hub and tip protector tube in the extended position (as shown in Fig. 9), LaBombard in view of Charles in view of Singh fails to teach the hub having a one or more of snaps on the hub, and the injector fitting having a plurality of notches spaced apart longitudinally on the injector fitting, the one or more snaps configured to interface with respective plurality of notches on the injector fitting to retain the hub and tip protector tube separately in the extended position and the retracted position.
	It has been held that reversal of parts is an obvious modification (MPEP 2144.04 VI.A. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LaBombard in view of Charles in view of Singh to reverse the one or more snaps and plurality of notches, such that the one or more snaps are on the hub, and the injector fitting has the plurality of notches spaced apart longitudinally.
	Regarding claim 59, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. While LaBombard teaches that it would be obvious to use the device of LaBombard for delivery of fluids [Paragraph 0078], LaBombard in view of Charles in view of Singh fails to teach wherein the injector cannula of claim 53 further comprises an injector device for providing a pressurized source of medicament coupled to the first end of injector fitting for delivering the medicament through the flow cannula.
	Singh teaches an embodiment, further comprising an injector device (Fig. 10; 602, 631, 658) for providing a pressurized source of medicament [Paragraph 0049] coupled to an injector fitting (Fig. 10; 604) for delivering the medicament through the flow cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to further comprise an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula, as taught by Singh. Doing so would allow for delivery of fluids to the patient, as is already taught by LaBombard.
	Regarding claim 60, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 59, wherein the injector device is one of a syringe (as taught by Singh for claim 59), and a self-powered injector.
	Regarding claim 61, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53, wherein the flexible injector tip has a smaller outer diameter than an outer diameter of the flow cannula (as shown in Charles Fig. 4C).
	Regarding claim 62, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. While the injector device of claim 53 is not positively recited, LaBombard in view of Charles in view of Singh fails to teach wherein the first end of the injector fitting comprising a connector configured to couple the injector 
fitting to the injector device.
Singh teaches an embodiment wherein a first end of the injector fitting comprises a connector (Examiner interprets the portion of the injector fitting 604 which connects to the injector device 602, 631, 658 to be a "connector", as the area connects the injector fitting and the injector device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector fitting of LaBombard in view of Charles in view of Singh to have a connector, as doing so would allow for the connection of the injector fitting to the injector device.
Regarding claim 63, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 1, wherein the tip protector tube is attached to a hub (Fig. 2; 400) (as shown in Fig. 2) (Paragraph [0041]), slidable relative to the injector fitting to cause the tip protector tube to slide between the extended position and the retracted position (Examiner interprets LaBombard to meet the claimed limitation, as the hub is attached to the tip protector tube [Paragraph 0041], which is slidable relative to the injector fitting, thus making the hub slidable relative to the injector fitting; thus, sliding the hub would also cause sliding of the tip protector tube). 
While LaBombard teaches that it would be obvious to use the device of LaBombard for delivery of fluids [Paragraph 0078], LaBombard in view of Charles in view of Singh fails to teach wherein the injector cannula of claim 53 further comprises an injector device for providing a pressurized source of medicament coupled to the first end of injector fitting for delivering the medicament through the flow cannula.
	Singh teaches an embodiment, further comprising an injector device (Fig. 10; 602, 631, 658) for providing a pressurized source of medicament [Paragraph 0049] coupled to an injector fitting (Fig. 10; 604) for delivering the medicament through the flow cannula.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of LaBombard in view of Charles in view of Singh to further comprise an injector device for providing a pressurized source of medicament coupled to the injector fitting for delivering the medicament through the flow cannula, as taught by Singh. Doing so would allow for delivery of fluids to the patient, as is already taught by LaBombard.
Regarding claim 64, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 63, but fails to teach wherein the first end of the injector fitting comprising a connector configured to couple the injector fitting to the injector device.
Singh teaches an embodiment wherein the injector fitting comprises a connector (Examiner interprets the portion of the injector fitting 604 which connects to the injector device 602, 631, 658 to be a "connector", as the area connects the injector fitting and the injector device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector fitting of LaBombard in view of Charles in view of Singh to have a connector, as doing so would allow for the connection of the injector fitting to the injector device.
7)	Claim 9-10 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard in view of Charles in view of Singh, further in view of Stevenson (U.S. Patent No. 5718689), hereinafter Stevenson.
	Regarding claim 9, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 8. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting.
	Stevenson teaches a hub (as shown in Fig. 12) and a clip assembly (as shown in Fig. 10a) having a sliding interface (Fig. 12; 128 and Fig. 10a; 108) which rotationally aligns the hub and the clip assembly and prevents relative rotation of the hub and the clip assembly (Col. 8, lines 19-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and the injector fitting of LaBombard in view of Charles in view of Singh to have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting, as adding such an interface is well known in the art, as evidenced by Stevenson.
	Regarding claim 10, LaBombard in view of Charles in view of Singh in view of Stevenson teaches the injector cannula of claim 9, wherein the sliding interface comprises a slot (Stevenson Fig. 10a; 108) on the injector fitting and a ridge (Stevenson Fig. 12; 128) on the hub, such that the ridge is slidable received in the slot.	
Regarding claim 54, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. However, LaBombard in view of Charles in view of Singh fails to teach wherein the hub and the injector fitting have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting.
	Stevenson teaches a hub (as shown in Fig. 12) and a clip assembly (as shown in Fig. 10a) having a sliding interface (Fig. 12; 128 and Fig. 10a; 108) which rotationally aligns the hub and the clip assembly and prevents relative rotation of the hub and the clip assembly (Col. 8, lines 19-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and the injector fitting of LaBombard in view of Charles to have a sliding interface which rotationally aligns the hub and the injector fitting and prevents relative rotation of the hub and the injector fitting, as adding such an interface is well known in the art, as evidenced by Stevenson.
	Regarding claim 55, LaBombard in view of Charles in view of in view of Singh Stevenson teaches the injector cannula of claim 9, wherein the sliding interface comprises one or more longitudinal slots (Stevenson Fig. 10a; 108) on the injector fitting and one or more longitudinal ridges or fins (Stevenson Fig. 12; 128) on the hub, which are slidably received respective slots of the one or more longitudinal slots.	
8)	Claims 17 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over LaBombard in view of Charles in view of Singh, further in view of Swenson (U.S. Patent No. 4581024), hereinafter Swenson.
	Regarding claim 17, LaBombard in view of Charles in view of Singh teaches wherein the flexible injector tip is attached to the proximal end of the flow cannula (as shown in Charles, Fig. 4C). However, LaBombard in view of Charles in view of Singh fails to teach wherein the flexible injector tip is attached to the proximal end of the flow cannula via a tip bond joint comprising adhesive disposed in an annulus between the injector tip and the flow cannula.
	Swenson teaches an injector tip (Fig. 3; 21) attached to a proximal end of a flow cannula (Fig. 3; 22) via a tip bond joint (Fig. 3; 24) comprising adhesive [Col. 4, line 38] disposed in an annulus between the injector tip and the flow cannula (as shown in Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the flexible injector tip to the proximal end of the flow cannula of LaBombard in view of Charles in view of Singh to be a tip bond joint comprising adhesive disposed in an annulus between the injector tip and the flow cannula, as taught by Swenson. Doing so would be an art recognized equivalent for attaching two tubular structures to one another.
	Regarding claim 56, LaBombard in view of Charles in view of Singh teaches the injector cannula of claim 53. However, LaBombard in view of Charles in view of Singh fails to teach a flange on a proximal end of the hub.
	Swenson teaches a hub (Fig. 3; 22) with a flange (Fig. 3; 55) on a proximal end of the hub (as shown in Fig. 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of LaBombard in view of Charles in view of Singh to have a flange at the proximal end of the hub. Doing so would allow for attachment of a syringe or other fluidic injector [Col. 6, lines 12-15].

Conclusion
9)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783